Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2. 	This Office Action responds to the Application filed on 5/11/2020 and IDS filed on 7/28/2020. Claims 2-21 are pending.


Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 9-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-14 of U.S. Patent No. 10,686,015. Although the claims at issue are not identical, they are not patentably distinct from each other because patented application recited a circuit that include conductive line with contacted line , terminating lines and pass through line socket interconnect region , wherein socket interconnect region in the patented application correlate to the boundary region recited . 
5.	Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 8 of U.S. Patent No. 10,074,693. Although the claims at issue are not identical, they are not patentably distinct from each other because patented application recited a circuit that include conductive line with contacted line , terminating lines and pass through line socket interconnect region , wherein socket interconnect region in the patented application correlate to the boundary region recited in the current application, therefore the patented application recited limitations that correspond to the limitations of the current application. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claim(s) 2-6 and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siau et al. (U.S Pat. Pub. 2016/0133320 A1).


An apparatus, comprising: 
a first plurality of electrode lines at a first level, the first plurality of electrode lines extending in a first direction (See Figure 4A, i.e. Local Bitline of second memory level 410 & Para [0071]-[0076]); 
a second plurality of electrode lines at the first level, the second plurality of electrode lines extending in a second direction crossing the first direction (See Figure 4A, i.e. Wordline of second memory level 410 & Para [0071]-[0076] [LBL and WL belong to the same memory level 410]);

    PNG
    media_image1.png
    554
    665
    media_image1.png
    Greyscale

a first boundary region connected to the first plurality of electrode lines, wherein each electrode line of the first plurality is connected within the first boundary region to one of a plurality of metal lines of a second level above or below the first level in a third direction perpendicular to the first direction and perpendicular to the second direction (See Para [0071]-[0076], See Figure 4 A labeled above, LBL connect to SG and GBL, being the level below 410 as cited above); and 
a second boundary region connected with the second plurality of electrode lines (See Figure 1F & 2A, See Para [0040]-[0042], i.e. wordline…row decoder –[The wordline are connected to row decoder, therefore considered as the boundary region as cited above]).

As per claim 3, Siau discloses all of the features of claim 2 as discloses above wherein Siau also discloses wherein the plurality of metal lines is electrically connected with a transistor level above or below the second level in the third direction (See Figure 4, i.e. Q11 & Para [0071]-[0076]).

As per claim 4, Siau discloses all of the features of claim 2 as discloses above wherein Siau also discloses wherein the second plurality of electrode lines are terminated within the second boundary region  (See Figure 1F & 2A, See Para [0040]-[0042], i.e. wordline…row decoder –[wordline connect to row decoder, therefore terminated at the row decoder])



As per claim 6, Siau discloses all of the features of claim 5 as discloses above wherein Siau also discloses wherein the first boundary region and the second boundary region are exclusive of the intersections between the first plurality of electrode lines and the second plurality of electrode lines (See Para [0071]-[0076], See Figure 4 A labeled above, LBL connect to SG and GBL & See Figure 1F & 2A, See Para [0040]-[0042], i.e. wordline…row decoder).


As per claim 19, Cho discloses:An apparatus, comprising: 
a plurality of electrode lines formed at a first level and traversing a plurality of memory cell regions and a plurality of boundary regions (See Figure 4A, i.e. Local Bitline of second memory level 410 & Para [0071]-[0076] –[the local bitline pass through different layer, between 410 and 412 being boundary]));
each memory cell region formed between boundary regions in a first direction, wherein the plurality of electrode lines include digit lines and word lines that intersect in the plurality of memory cell regions (See Figure 4A, i.e. LBL LBL and WL belong to the same memory level 410 forming memory cell]), 

    PNG
    media_image1.png
    554
    665
    media_image1.png
    Greyscale

wherein each electrode line is coupled with a second level using at least one boundary region, wherein the second level is above or below the first level in a second direction perpendicular to the first direction (See Para [0071]-[0076], See Figure 4 A labeled above, LBL connect to SG and GBL, being the level below 410 as cited above).



As per claim 21, Siau discloses all of the features of claim 19 as discloses above wherein Siau also discloses  wherein boundary regions of the plurality of boundary regions are exclusive of intersections of the plurality of electrode lines (See Para [0071]-[0076], See Figure 4 A –[between 410 and 412 consider a boundary region, where LBL pass through]).

7.	Claim(s) 9-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho  (U.S. Pub. No. 2011/0032785 A1).

As per claim 9, Cho discloses:An apparatus, comprising: 
a plurality of conductive lines formed at a first level that extend in a first direction and have a pitch in a second direction crossing the first direction (See Figure 9, i.e. DL1-DL8 & Para [0120]-[0125]), 
wherein the plurality of conductive lines are connected to interconnect structures formed at a second level above or below the first level in a third direction perpendicular to the first direction and perpendicular to the second direction (See Figure 9, i.e. DL1-DL8 & Para [0120]-[0125], i.e. contact 620…interlayer … connecting a row with column … different metal layers),, 
the plurality of conductive lines comprising: a plurality of contacted lines connected to at least one interconnect structure at a boundary region by a connector (See Figure 9, i.e. DL1-DL8 & Para [0120]-[0125], i.e. contact 620…interlayer … connecting a row with column … different metal layers [line connected to via 620]); 

    PNG
    media_image2.png
    605
    783
    media_image2.png
    Greyscale


a plurality of terminating lines connected to the boundary region (See Figure 9, Labelled Terminating line  - as line terminate in middle section & Para [0120]-[0125]); and 
a plurality of lines that pass through the boundary region (See Figure 9, Labelled Pass Through Line  & Para [0120]-[0125]).

As per claim 10, Cho discloses all of the features of claim 9 as discloses above wherein Cho also discloses wherein: the plurality of contacted lines are connected to the at least one interconnect structure at a socket interconnect region in the boundary region (See Figure 9, i.e. DL1-DL8 & Para [0120]-[0125], i.e. contact 620…interlayer … connecting a row with column … different metal layers); the plurality of terminating lines are terminated within a terminating line region in the boundary region  (See Figure 9, Labelled Terminating line  - as line terminate in middle section & Para [0120]-[0125]); and the plurality of lines pass through a pass-through line region in the boundary region without being connected to the at least one interconnect structure at the socket interconnect region and without being terminated within the terminating line region (See Figure 9, Labelled Pass Through Line  & Para [0120]-[0125]).

As per claim 11, Cho discloses all of the features of claim 10 as discloses above wherein Cho also discloses wherein the pass-through line region is adjacent to the socket interconnect region, the terminating line region, or both, in the boundary region (See Figure 9, Labelled Pass Through Line  & Para [0120]-[0125] –[pass through is adjacent to 620)

As per claim 12, Cho discloses all of the features of claim 9 as discloses above wherein Cho also discloses wherein the plurality of lines that pass through the boundary region are connected to the at least one interconnect structure at a second boundary region by a second connector (See Figure 9, Labelled Pass Through Line  & Para [0120]-[0125] –[pass through connected to driver structure]).

As per claim 13, Cho discloses all of the features of claim 9 as discloses above wherein Cho also discloses wherein the plurality of lines that pass through the boundary region are terminated within a third boundary region (See Figure 9, Labelled Pass Through Line  & Para [0120]-[0125] –[pass through connected to driver structure , ending, being terminated]).

As per claim 14, Cho discloses all of the features of claim 9 as discloses above wherein Cho also discloses wherein the connector connecting the plurality of contacted lines to the at least one interconnect structure comprises a plurality of vertically connected lines extending in the third direction. (See Figure 9, i.e. DL1-DL8 & Para [0120]-[0125], i.e. contact 620…interlayer … connecting a row with column … different metal layers [line connected to via 620]).

As per claim 15, Cho discloses all of the features of claim 9 as discloses above wherein Cho also discloses a plurality of memory arrays including a first memory array and a second memory array, wherein the boundary region is between the first memory 

As per claim 16, Cho discloses all of the features of claim 15 as discloses above wherein Cho also discloses wherein the second plurality of conductive lines are formed at the first level, extend in the first direction, and have a second pitch in the second direction crossing the first direction, wherein the second plurality of conductive lines are connected to the interconnect structures formed at the second level above or below the first level in the third direction, the second plurality of conductive lines  (See Figure 9, i.e. DL1-DL8 & Para [0120]-[0125], i.e. contact 620…interlayer … connecting a row with column … different metal layers) comprising: a second plurality of contacted lines connected to the at least one interconnect structure at the boundary region by a second connector; a second plurality of terminating lines connected to the boundary region; and a second plurality of lines that pass through the boundary region  (See Figure 9, i.e. DL1-DL8 & Para [0120]-[0125], i.e. contact 620…interlayer … connecting a row with column … different metal layers).

As per claim 17, Cho discloses all of the features of claim 9 as discloses above wherein Cho also discloses memory cells positioned at intersections between the plurality of conductive lines and a plurality of intersecting conductive lines, the plurality  (See Figure 9, i.e. DL1-DL8 & Para [0120]-[0125], i.e. contact 620…interlayer … connecting a row with column … different metal layers –[crossing between wordline and dataline form the memory cell]).

As per claim 18, Cho discloses all of the features of claim 17 as discloses above wherein Cho also discloses wherein the boundary region is exclusive of the intersections between the plurality of conductive lines and the plurality of intersecting conductive lines  (See Figure 9, i.e. DL1-DL8 & Para [0120]-[0125], i.e. contact 620…interlayer … connecting a row with column … different metal layers).

Allowable Subject Matter
8.	Claims 7 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the limitations of claim 7 and/or 8.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHA T NGUYEN whose telephone number is (571)270-1405. The examiner can normally be reached M-F 8:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHA T NGUYEN/           Primary Examiner, Art Unit 2851